Action for damages by the appellee Murphy against appellant and appellees Hurst and Ayde, on account of alleged injuries received by appellee Murphy in an automobile accident on the public streets in the city of Boonville, Indiana, on November 13, 1922. There was a collision at the intersection of *Page 204 
First and Main streets in said city, between a truck operated by appellant and the truck of appellees Ayde and Hurst. Appellee Murphy was riding on the truck driven by appellant at the time of the collision. There was a verdict and judgment against appellant and appellee Ayde for $1,400.
In this court, appellant complains, first, that the court erred in overruling his motion to require appellee to separate the amended complaint into paragraphs, contending that 1.  appellant and appellee Ayde cannot be sued jointly. The amended complaint shows on its face that the separate acts of negligence, charged respectively against appellant and appellee Ayde, were concurrent in time and place, and that each of said acts contributed to appellee Murphy's injury as the proximate cause thereof, and therefore, they may be sued jointly in a single action for damages. Indianapolis, etc., R. Co. v.Waddington (1907), 169 Ind. 448, 82 N.E. 1030; Citizens Tel.Co. v. Prickett (1919), 189 Ind. 141, 125 N.E. 193; Ft.Wayne, etc., Traction Co. v. Parish (1918), 67 Ind. App. 597, 119 N.E. 488; City of Valparaiso v. Moffit (1895),12 Ind. App. 250, 54 Am. St. 522.
Attempting to present error of the court in overruling his demurrer to the amended complaint, appellant says that "appellee, in her amended complaint, fails to state facts showing 2-4.  that the negligent acts charged against appellant were the proximate cause of her injury." Nothing more is said in the original brief and no authority is cited. This is too general to present any question for our consideration. Appellant cannot supply omissions from his original brief in his reply brief. White v. Sheetz (1896), 17 Ind. App. 699, 45 N.E. 673. As to appellant's claim of misjoinder, even if it were to be conceded that the *Page 205 
amended complaint joins two causes of action in the same complaint, this is not ground for reversal. § 364 Burns 1926, § 346 Burns 1914.
Appellant has undertaken to bring the instructions into the record under the provisions of § 586 Burns 1926, § 561 Burns 1914, but in this he has failed. It does not appear that 5.  the instructions tendered by appellant were signed by appellants' attorneys. It does not appear that the court, before instructing the jury, indicated, by a memorandum in writing at the close of the instructions requested, the numbers of those given and of those refused, nor that he signed such a memorandum.
We see nothing ambiguous or uncertain in the verdict, and so far as we see, it finds on all the issues, and appellant's 6.  motion for a venire de novo was therefore properly overruled.
Judgment affirmed.